Title: To Thomas Jefferson from Catherine Greene, [ca. 24 April 1792]
From: Greene, Catherine
To: Jefferson, Thomas


          
            [ca. 24 Apr. 1792]
          
          Mrs. Greene best and most respectful compliments to Mr. Jefferson, and will consider herself under the highest obligations to him, if he will have the goodness to write to Mr. Morris giving such directions as he shall think proper, for her sons return to America. She will also thank Mr. Jefferson to direct the enclosed letter to Mr. Morris, as she is not acquainted with his address.
          Mrs. Greene is much mortifyed to be so troublesome to Mr. Jefferson but as she has no person acquanted with the various circumstances to whom she could apply, she hopes he will pardon her, and receive her grateful thanks.
        